Citation Nr: 0912098	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-24 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for retinitis of the 
left eye with no light perception, currently evaluated as 20 
percent disabling after a 10 percent deduction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1954 until March 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

A review of the record discloses the Veteran raised claims 
for a heart disability, hypertension, multiple sclerosis, 
arthritis, a skin condition and a claim to reopen service 
connection for a nervous disorder in April 1990.  The Board 
in a September 1997 decision REFERRED these claims for 
appropriate action.  A deferred rating decision dated in 
January 2005 reflects the claims were still pending and no 
action had been taken.  A review of the claims file continues 
to reflect that no action has been taken on these claims. See 
Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) ("a claim 
remains pending until there is an explicit adjudication of 
the claim or an explicit adjudication of a subsequent 'claim' 
for the same disability").  Accordingly, the claims for 
service connection for a heart disability, hypertension, 
multiple sclerosis, arthritis, a nervous disorder and a skin 
condition are again REFERRED to the RO for appropriate 
action.  

Additionally, in his May 2007 Notice of Disagreement, the 
Veteran raised a new claim to reopen service connection for 
right eye blindness, to include as secondary to the service-
connected left eye retinitis.  This claim has not been 
adjudicated and is REFERRED to the RO for appropriate action, 
in accordance with the directives provided in the REMAND 
section of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By way of history, the Board notes that the RO granted 
service connection for retinitis of the left eye in a May 
1957 rating decision on the basis of aggravation of a 
preexisting condition.  Specifically, 38 C.F.R. § 4.78 
provides that in determining the effect of aggravation on 
visual acuity, the vision before the aggravation is to be 
subtracted from the vision after aggravation.  The May 1957 
rating decision clearly explained that the Veteran had a pre-
existing left eye disability and indicated the Veteran's 
visual acuity of the left eye was corrected to 20/70 at the 
time of entry into service.  During the course of service, 
the Veteran's left eye visual acuity was reported as 5/200, 
not correctable, and he was subsequently placed on permanent 
profile for the condition.  Accordingly, the May 1957 rating 
decision considered the Veteran's left eye vision of 5/200 
and subtracted the Veteran's vision of 20/70 in the left eye 
at his entry to service to account for the preexisting 
condition.  

In other words, the May 1957 rating decision assigned the 
maximum 30 percent evaluation for vision with only light 
perception in one eye under 38 C.F.R. § 4.84a, Diagnostic 
Code 6074.  However, because the condition was based upon 
aggravation, the RO deducted 10 percent to account for the 
preexisting disability of left eye vision of 20/70.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6079.  Accordingly, the 
Veteran's disability rating for left eye retinitis was 
determined to be 20 percent.  

The Veteran continues to seek an evaluation in excess of the 
20 percent evaluation currently in effect.  As noted above, 
the Veteran raised a claim to reopen the issue of entitlement 
to service connection for a right eye disability in his May 
2007 Notice of Disagreement.  The record reflects that this 
claim has not been adjudicated.  However, adjudication of the 
claim for service connection for the right eye could have a 
direct effect upon the claim for entitlement to an increased 
evaluation for retinitis of the left eye with no light 
perception.  

The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As such, the Veteran's 
claim for an increased evaluation for retinitis of the left 
eye is held in abeyance pending further development and 
adjudication of the Veteran's claim of service connection for 
the right eye.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take such development 
action as it deems proper with respect to 
the claims, including the conduct of any 
other appropriate VA examinations, and 
follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to its notice and development.  

2.  The RO/AMC shall adjudicate the claim 
to reopen the issue of entitlement to 
service connection for the right eye, to 
include as secondary to the service-
connected left eye retinitis.  The RO/AMC 
shall notify the Veteran and his 
representative of the decision and of the 
Veteran's appellate rights.  If the claim 
is denied and the Veteran files a timely 
notice of disagreement, the RO should 
issue an appropriate SOC and notify the 
Veteran and his representative that that 
matter will be before the Board only if a 
timely substantive appeal is submitted.

3.  When the development requested has 
been completed, the RO/AMC should again 
review the claim for entitlement to 
increased evaluation for retinitis of the 
left eye with no light perception, 
considering the determination in the claim 
to reopen service connection for the right 
eye.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




